  Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                x
                                                :
IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE         No. 1:14-md-02542 (VSB)
COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                :
 This Relates to the Indirect-Purchaser Actions x


DECLARATION OF ROBERT N. KAPLAN IN SUPPORT OF INDIRECT PURCHASER
     PLAINTIFFS’ (1) MOTION FOR FINAL APPROVAL OF CLASS ACTION
  SETTLEMENT AND APPROVAL OF PLAN OF ALLOCATION AND (2) MOTION
FOR AN AWARD OF ATTORNEYS’ FEES, FOR REIMBURSEMENT OF EXPENSES,
         AND INCENTIVE AWARDS FOR THE NAMED PLAINTIFFS
      Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 2 of 35




                                                  TABLE OF CONTENTS

                                                                                                                                     Page(s)

TABLE OF AUTHORITIES ........................................................................................................... i
I.    INTRODUCTION .................................................................................................................. 1
II.   PROCEEDURAL HISTORY ................................................................................................. 4
          A.        Settlement Class Counsel’s Pre-Filing Investigation and Initial
                    Proceedings Before this Court ............................................................................. 4

          B.        The Consolidated Amended Complaints and Defendant’s Motions to
                    Dismiss ................................................................................................................... 5

          C.        Discovery................................................................................................................ 8

                    1.         Document Discovery and Interrogatories ................................................... 9

          a)        IPPs’ Written Discovery of Defendant ................................................................... 9
          b)        IPPs’ Written Discovery of Non-Parties ............................................................... 11
          c)        Motion to Compel Amazon. ................................................................................. 12
          d)        Defendant’s Written Discovery of the IPPs .......................................................... 13
                    2.         Deposition Discovery................................................................................ 15

          a)        IPPs’ Depositions of Defendant and Third-Parties ............................................... 15
          b)        Defendant’s Depositions of the Class Representative Plaintiffs........................... 17
          c)        Expert Discovery .................................................................................................. 18
III. MEDIATION AND SETTLEMENT ................................................................................... 19
          A.        Mediations and Settlement Negotiations .......................................................... 19

          B.        The Risks of Continued Litigation of the Indirect Purchaser Case ............... 20

          C.        Preliminary Approval of the Settlement and Notice to Potential
                    Settlement Class Members ................................................................................. 22

IV. THE PLAN OF ALLOCATION .......................................................................................... 25
V. IPP COUNSEL’S APPLICATION FOR ATTORNEYS’ FEES, REIMBURSEMENT OF
LITIGATION EXPENSES, AND SERVICE AWARDS FOR CLASS REPRESENTATIVE
PLAINTIFFS IS REASONABLE ................................................................................................ 26
          A.        IPP Counsels’ Fee Request as Compared to Our Significant Time
                    Investments in This Action................................................................................. 27

          B.        IPP Counsel’s Request for Reimbursement of Litigation Expenses .............. 29

                                                                      i
Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 3 of 35




  C.    The Requested Service Awards for Class Representative Plaintiffs ............ 32




                                        ii
     Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 4 of 35




       Robert N. Kaplan declares under penalty of perjury as follows:

       1.      I am a partner in the law firm of Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”).

Kaplan Fox was appointed by the Court as an Interim Co-Lead Counsel for the Indirect Purchaser

Plaintiffs (“IPPs”)1 Class on June 26, 2014. ECF No. 36. Kaplan Fox was also appointed as a

Settlement Class Counsel2 for the Settlement Class3, which was certified for settlement purposes

by this Court on December 16, 2020. ECF No. 1216. I submit this Declaration in support of the

IPPs’: (1) Motion for Final Approval of Settlement and Approval of Plan of Allocation; and (2)

Motion for Attorneys’ Fees, Litigation Expenses, and Service Awards.

       2.      I am personally familiar and have personal knowledge of the matters set forth in

this declaration based upon my active supervision of, or direct participation in, all aspects of the

above-captioned action (the “Action”).

I.     INTRODUCTION

       3.      Settlement Class Counsel has been actively involved in the investigation,

prosecution and management of this Action for more than seven years and have worked in




1
 The Indirect Purchaser Plaintiffs are Wasif Bala, Yelda Mesbah Bartlett, Lavinia Simona Biasell,
Linda Bouchard, Bouchard & Sons Garage, Inc., Luke Cuddy, Jonna Dugan, Erin Dunbar, Larry
Gallant, Denise Gilmore, Patricia Hall, Jennifer Harrison, Teena Marie Johnson, Lori Jo Kirkhart,
Kori Lodi, Vivid Hair Studio LLC, Wauneta Dibbern, John Lohin, Angus Macdonald, Edgar
Medina, Jennifer Mileikowsky, Brier Miller Minor, David W. Nation, Patricia J. Nelson, Julie
Rainwater, Betty Ramey, Lauren Jill Schneider, Shirley Anne Schroeder, Jason and Amy
Stratman, and Toni Williams (collectively referred to as “Class Representative Plaintiffs”).
2
  As used herein and as appointed by the Court (ECF No. 36), “Settlement Class Counsel”
collectively refers to Kaplan Fox, Pearson, Simon & Warshaw, LLP (“PSW”), and Wolf
Haldenstein Adler Freeman & Herz LLP (“Wolf Haldenstein”). See also Order granting
preliminary approval of the settlement (ECF No. 1216).
3
 “Settlement Class” or “Class” shall have the same meaning as in the Order granting preliminary
approval of the settlement (ECF No. 1216) and in the Court-approved Notice.

                                                 1
    Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 5 of 35




conjunction with each other and several other firms representing IPPs4 in performing and

coordinating the work necessary at each phase of the litigation, including investigating the

potential claims of the IPPs, drafting the initial and consolidated amended complaints, opposing

Defendant’s motions to dismiss, conducting fact discovery, working with experts in connection

with the preparation of their reports, settlement negotiations, and claims administration.

        4.      The recovery obtained on behalf of the Settlement Class is due to the competence,

tenacity and perseverance of Settlement Class Counsel. We thoroughly and zealously advocated

the IPPs’ positions during the litigation and the mediation process. We managed the prosecution

of this litigation to achieve the best result for the Settlement Class.

        5.      At all junctures of the litigation, IPPs faced significant risks. While IPPs’ claims

are supported by legal authority and the evidence revealed in discovery, there was no guarantee

that IPPs’ claims would survive Defendant’s motions to dismiss, summary judgment, or trial.

Indeed, this action was even more challenging than many other complex antitrust class actions that

have the benefit of a governmental and/or regulatory investigation and action parallel to the

litigation. Further, there were uncertainties with respect to IPPs’ ability to overcome the defenses

asserted by Defendant. Additionally, IPPs faced significant hurdles at class certification, where

anything less than a full victory including a national class pursuant to Vermont law would have

nullified recovery for a material portion of the Settlement Class. Even if IPPs won class

certification, their claims could have been dismissed at summary judgment. Had this Action



4
 “IPP Counsel” collectively refers to Arthur N. Bailey & Associates/Rupp, Bartko Zankel Bunzel
& Miller, Bozeman Law Firm, Gainey McKenna, Hart McLaughlin & Eldridge, Isquith Law Firm
PLLC, Kaplan Fox, Lynn, Lynn, Blackman & Manitsky, P.C., Oliver Law Group, PSW, Polsinelli,
PC, Preti Flaherty Beliveau & Pachios Chartered LLP, Pritzker Levine LLP, Segal McCambridge
Singer & Mahoney, Ltd, Thrash Law Firm, P.A., Zoll Kranz & Borgess LLC, Zwerling Schachter
& Zwerling, and Wolf Haldenstein.

                                                   2
    Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 6 of 35




proceeded to trial, tremendous work and expense would have been required to prepare and try the

case before a jury. Assuming IPPs could overcome these obstacles and secure a favorable jury

verdict, Defendant would likely appeal, a process that often takes several years in antitrust cases

and given the inherent complexities in antitrust cases, the result would be more susceptible to a

successful appeal.

       6.      Despite these risks, Settlement Class Counsel vigorously and efficiently litigated

this Action on a contingent basis until a settlement was achieved, the amount and structure of

which we believed to be an excellent result for Settlement Class Members.

       7.      As explained in this declaration, the tasks carried out by Settlement Class Counsel

included, but are not limited to:

            a. investigating the facts and legal theories that formed the basis for IPPs’ allegations,
               including extensive factual and economic research into the Keurig Compatible Cup
               (defined below) market;

            b. compiling and analyzing documents uncovered during Settlement Class Counsel’s
               investigation to prepare and file the initial complaints and three detailed
               consolidated amended complaints;

            c. opposing Defendant’s motions to dismiss and participating in oral argument, after
               which the Court largely denied the motion;

            d. reviewing Defendant’s answer and initial disclosures;

            e. reviewing and analyzing millions of pages of documents produced in response to
               plaintiffs’ discovery requests;

            f. preparing for, taking, or defending depositions of 20 relevant fact witnesses and
               participating in dozens of other depositions;

            g. consulting extensively with economic experts on numerous aspects of the case,
               including through pre-filing investigation and preparation of the initial and
               amended complaints, issues arising in briefing Defendant’s motions to dismiss, and
               preparation of expert reports;

            h. participating in lengthy and complicated mediation and settlement discussions with
               Defendant under the auspices of the Hon. Joseph J. Farnan, Jr. (Ret.), and

                                                  3
      Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 7 of 35




                negotiating the terms of the Stipulation of Settlement and Release with Defendant;
                and

             i. preparing lengthy preliminary and final approval pleadings and establishing and
                monitoring an extensive notice program.

II.     PROCEEDURAL HISTORY

        A.      Settlement Class Counsel’s Pre-Filing Investigation and Initial Proceedings
                Before this Court

        8.      In early 2014, Settlement Class Counsel began a months-long investigation into

potential antitrust violations in the market for portion packs that work in Keurig Portion Pack

Brewers (“Keurig Compatible Cups”), including extensive factual and economic research into the

Keurig Compatible Cup market and thorough analysis of possible causes of action. On March 24,

2014, the first indirect purchaser action was filed against Keurig alleging that it had monopolized

or attempted to monopolize and restricted, restrained, foreclosed, and excluded competition in

order to raise, fix, maintain, or stabilize the prices of Keurig K-Cup Portion Packs at artificially

high levels in violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, Section 3

of the Clayton Act, 15 U.S.C. § 14, and various state antitrust, unfair competition, consumer

protection, unjust enrichment, and other laws. Eight other actions were later filed in other federal

districts, resulting in a motion to transfer before the Judicial Panel on Multidistrict Litigation (the

“JPML”). In June 2014, the JPML transferred the related Keurig single-serve coffee antitrust cases

to the Southern District of New York for consolidated pretrial proceedings. ECF Nos. 1, 3.

        9.      Throughout the early stages of the case, the parties engaged in multiple discussions

concerning the risk that private or confidential material might be disseminated. To offset this risk,

Settlement Class Counsel coordinated with counsel for JBR, Inc. (d/b/a Rogers Family Company)

(“Rogers”), TreeHouse Foods Inc., Bay Valley Foods, LLC and Sturm Foods Inc. (“Treehouse”),




                                                  4
    Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 8 of 35




and Direct Purchaser Plaintiffs (“DPPs”)5, to negotiate with Defendant the terms of a proposed

stipulated protective order. The parties submitted the proposed stipulated protective order for the

Court’s consideration, which the Court signed on June 6, 2014. ECF No. 189. The parties also

extensively negotiated the scope of electronic and expert discovery, and submitted stipulated

orders regarding Electronically Stored Information and expert discovery to the Court for

consideration. ECF Nos. 37, 469. The Court signed the stipulated orders on July 1, 2014 and

January 11, 2019 respectively. ECF Nos. 41, 495. The parties also extensively negotiated a

deposition protocol. ECF No. 493-1.

       10.     Following the transfer of the cases to this Court, the Court held an initial case

management conference on June 19, 2014. Over the more than seven years this Court has presided

over this complex litigation, Settlement Class Counsel have appeared before the Court and

Magistrate Judges Pitman and Cave for numerous status and case management conferences, and

oral argument on motions.

       B.      The Consolidated Amended Complaints and Defendant’s Motions to Dismiss

       11.     Following appointment as Interim Co-Lead and Liaison Counsel, Settlement Class

Counsel prepared a consolidated pleading. Settlement Class Counsel dedicated a great deal of time

and resources to researching for, drafting, and editing the Consolidated Amended Indirect

Purchaser Class Action Complaint (“CAC”), as well as the Second Consolidated Amended Indirect

Purchaser Class Action Complaint (“SCAC”). The resultant complaints differed in scope and focus



5
  On January 11, 2019, McLane Company, Inc. (“McLane”) filed a complaint against Defendant
alleging violations of the federal antitrust laws in connection with sales of single-serve coffee
products. On January 15, 2019, McLane filed a Statement of Relatedness to the multidistrict
litigation docketed in this Court at 14-MD-2542 and the matter was thereafter accepted as related
on January 23, 2019. IPPs, Treehouse, Rogers, DPPs, and McLane collectively referred to as
“Plaintiffs”.

                                                5
    Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 9 of 35




from both of the competitors’ complaints, and the Direct Purchaser Plaintiff complaint with

allegations and claims unique to the IPPs. Settlement Class Counsel extensively researched and

chose to plead horizontal anticompetitive agreements at multiple levels, including between coffee

roasters, and at the distributor level. IPPs emphasized the alleged use of exclusionary contracts by

defendant.

       12.     On July 24, 2014, IPPs filed their CAC. ECF No. 61. Defendant moved to dismiss

the CAC on October 6, 2014. ECF Nos. 171-173. On October 27, 2014, IPPs provided notice to

the Court and Defendant that they intended to file a further amended complaint. ECF No. 193.

       13.     On November 25, 2014, IPPs filed the SCAC. Defendant moved to dismiss the

SCAC on February 2, 2015. ECF Nos. 231-32. IPPs filed their opposition brief on April 14, 2015.

ECF No. 255. Defendant filed its reply brief on May 13, 2015. ECF No. 267.

       14.     The Court held oral argument on Defendant’s motion to dismiss the SCAC on July

9, 2015. Settlement Class Counsel coordinated with counsel for the other plaintiff groups regarding

oral argument and identified the areas where the Court was likely to want to hear separately from

IPP counsel. IPP counsel focused on the standing issues raised in the briefing as particular to IPPs,

and prepared extensively for argument related to the state and federal application of the Supreme

Court’s Associated General Contractors, Inc. v. California State Council of Carpenters, 459 U.S.

519 (1983) jurisprudence to indirect claims. Settlement Class Counsel formed a mock argument

panel and a pseudo judge for the panel and conducted a full mock argument in preparation.

       15.     On July 6, 2016, all plaintiff groups joined in a letter motion seeking an order lifting

the stay of discovery in place in all actions in the MDL. ECF No. 321. Defendant filed a response

to the letter motion on July 11, 2016. ECF No. 322. The Court held a discovery conference on

August 1, 2016. Thereafter, on August 4, 2016, the Court issued an order lifting the discovery stay,



                                                  6
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 10 of 35




specifically directing that all parties were permitted to serve discovery demands and objections;

after serving discovery demands, the parties were to conduct a Rule 26(f) conference; the parties

did not need to begin the production of documents at that time; and the parties were permitted to

serve subpoenas on third parties, including those third parties provided with the approved

preservation notice, to preserve relevant documents and evidence. ECF No. 329.

       16.     On November 29, 2017, the Court issued an order denying Defendant’s motions to

dismiss the complaints filed by TreeHouse, Rogers, and DPPs.            However, while granting

Defendant’s motion to dismiss the IPPs’ federal antitrust claims, the Court deferred ruling on the

IPPs’ state law claims. ECF No. 379.

       17.     In accordance with the Court’s scheduling orders, Plaintiffs and Defendant

exchanged their initial disclosures on December 15, 2017. See ECF No. 345. IPPs’ Rule 26 Initial

Disclosures were highly detailed; in addition to the parties, IPPs provided the names of forty-one

non-party retailers who were likely to have discoverable information, as well as the subject matters

related to each. Further, in coordination with the other plaintiff groups, IPPs incorporated by

reference the names of thirty-eight current or former employees, officers, directors or agents of

Defendant, and the names of over eight hundred additional third parties who were likely to have

discoverable information.

       18.     On April 22, 2019, the Court issued an opinion resolving Defendant’s motion to

dismiss the IPPs’ various state law claims, and upholding state law claims for 21 states and the

District of Columbia. The Court dismissed claims under several state laws, including New York

and Michigan, but deferred ruling on the issue of whether Vermont law applied nationally. ECF

No. 581.




                                                 7
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 11 of 35




       19.        On June 21, 2019, IPPs filed their Third Consolidated Amended Indirect Purchaser

Class Action Complaint (“TCAC”). ECF No. 631. The TCAC realleged violations of federal

antitrust laws along with violations of the laws of 25 states and the District of Columbia. Id.

Specifically, the TCAC alleged that Defendant’s anticompetitive conduct ranged from conspiring

with horizontal competitors in the coffee roasting business, engaging in extensive, restrictive

contracts that restrained trade throughout the sales, supply and distribution chain, and tying sales

of its Keurig K-Cup Portion Packs to sales of its single-serve brewers, thereby maintaining an

illegal monopoly. Id. IPPs alleged that Defendant’s anticompetitive conduct limited, foreclosed,

and harmed competitors, resulting in supra-competitive prices to, and limited choices for, indirect

purchasers. Id.

       20.        Defendant answered the TCAC on July 22, 2019. ECF No. 648.

       C.         Discovery

       21.        Weekly conference calls were conducted among attorneys from all plaintiff groups

to ensure discovery proceeded timely and as efficiently as possible. Additionally, Settlement Class

Counsel held separate weekly calls to discuss tasks assigned to the IPPs, as well as tasks specific

to the IPP claims in this lawsuit. These weekly strategy calls were important to the efficient

organization and prosecution of this Action. In addition to the weekly strategy calls, Settlement

Class Counsel participated in regular calls for various sub-committees such as the electronic

discovery, third-party discovery, and expert subcommittees, which were likewise to ensure the

timely and efficient prosecution of the litigations.




                                                  8
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 12 of 35




               1.      Document Discovery and Interrogatories

                       a)      IPPs’ Written Discovery of Defendant

       22.     To the extent necessary to avoid duplication of effort and ensure the efficient

progress of discovery, Settlement Class Counsel coordinated and worked collaboratively with the

other Plaintiffs while pursuing and protecting the Settlement Class’ interest.

       23.     The parties held a Rule 26(f) conference on September 13, 2016, and worked

towards a proposed discovery schedule, joint status report and discovery plan. Plaintiffs and

Defendant ultimately filed competing discovery plans on October 28, 2016. ECF Nos. 350-51.

Plaintiffs’ position on scheduling and structuring discovery was that class certification and

summary judgment should be briefed simultaneously at the close of fact discovery, an efficient

structure requiring a single set of expert reports and expert depositions covering both class

certification and merits issues and that would keep all actions on the same track for trial. Defendant

sought a schedule where class certification would be briefed before the close of fact discovery,

with discovery being bifurcated between class certification discovery and merits discovery.

       24.     The Court convened a status conference on November 4, 2016 to discuss the

parties’ divergent positions on scheduling and structuring the litigation, after which the Court

ordered the parties to meet and confer concerning the issue of scheduling expert discovery. ECF

No. 353. The parties and the Court subsequently agreed that the appropriate time for a conference

to discuss the issue was 120 days before the close of fact discovery. ECF No. 358. On August 12,

2019, all parties submitted a proposed schedule for expert discovery, class certification, and

dispositive motions. ECF No. 666. The Court entered the proposed order on August 19, 2019.

ECF No. 668.

       25.     On August 31, 2016, IPPs served Defendant with their first set of document

requests, which in addition to incorporating by reference the production requests of the other

                                                  9
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 13 of 35




plaintiff groups in the MDL, specifically sought documents concerning Defendant’s presence in

Vermont, and cost and sales information concerning sales of K-Cups and K-Cup Brewers made

by Defendant broken down by state. Defendant served its objections and responses to plaintiffs’

first sets of document requests on October 13, 2016.

       26.     Settlement Class Counsel coordinated with the other plaintiff groups and met-and-

conferred extensively with Defendant’s counsel on the scope and timing of their responses to

plaintiffs’ first sets of document requests, which in addition to lengthy telephone conferences,

involved drafting and responding to numerous letters and e-mails. At the same time, Settlement

Class Counsel worked closely with IPPs’ experts and consultants concerning Defendant’s sales

and cost data, which required additional, time-consuming negotiations with Defendant’s counsel

to obtain answers to IPPs’ experts’ technical questions about the scope, contents, operation, and

limitations of the data being produced by Defendant.

       27.     By the close of fact discovery in June 2020, Defendant had produced over 3.8

million documents in response to Plaintiffs’ document requests and subpoenas. Additionally, non-

parties produced over 1.5 million documents in response to third part subpoenas served by

Plaintiffs in this Action. These documents were loaded onto an online document-review database

that was shared among Plaintiffs to maximize efficiencies and avoid duplication of effort.

       28.     The database was used by Settlement Class Counsel, IPP Counsel and counsel for

the other plaintiff groups to search, code and organize the voluminous discovery record; to prepare

for depositions; develop IPPs’ theories of liability and damages; assist IPPs’ economic experts,

Drs. Jeffrey Leitzinger and Philip Johnson and their staff to prepare their expert reports; and

marshal the documentary record for use in IPPs’ class certification papers.




                                                10
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 14 of 35




       29.     Settlement Class Counsel supervised a team of over 20 lawyers from IPP Counsel

that analyzed and coded these documents using the document review platform, which provides for

issue and witness coding, designed to avoid duplicative review and analysis.

       30.     On December 18, 2019, IPPs served Defendant with IPPs’ first set of

interrogatories, which sought, inter alia, information concerning Defendant’s research,

development, manufacturing, sales, and distribution of K-Cups in the State of Vermont.

       31.     Defendant objected and responded on January 21, 2020. Settlement Class Counsel

found Defendant’s interrogatory responses to be insufficient and incomplete, and conferred with

Defendant’s counsel to obtain sufficiently detailed and complete responses. After several meet-

and-confers, Defendant agreed to supplement its responses and provided detailed information

about its contacts with Vermont.

                       b)      IPPs’ Written Discovery of Non-Parties

       32.     IPPs worked with other Plaintiffs’ counsel as a single coordinated team for third-

party discovery. This team worked to identify and prioritize third parties, send document

subpoenas and negotiate productions. IPPs served over twenty-five document subpoenas on non-

parties. These third-party subpoenas commanded the production of documents, transaction and

cost data, and in several instances a Rule 30(b)(6) deposition. Settlement Class Counsel were

primarily responsible for twenty of the third-party subpoenas. Each of these twenty third-party

subpoenas was drafted, in whole or part, and served by Settlement Class Counsel. The negotiations

with the subpoenaed non-parties were often lengthy and contested, resulting in numerous

discussions concerning the scope of production and unique defenses including, for instance, the

entity’s size, the cost of production, the need for the information, and the entity’s relevance to the

wrongdoing alleged in the pleading. Additionally, as each Plaintiff group’s counsel coordinated to

lessen the burden on non-parties, Settlement Class Counsel participated in discussions with
                                                 11
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 15 of 35




counsel for the other plaintiff groups concerning the third-party subpoenas to ensure that Plaintiffs

secured the documents, data, and testimony they needed from any given third-party. Numerous

third parties either prepared a declaration in lieu of a deposition or produced a witness for a Rule

30(b)(6) deposition. An attorney from Settlement Class Counsel was in attendance for most of

these depositions.

       33.     Because of the unique need of the IPPs to prove pass-through of the overcharge

through a multistep distribution chain (an evidentiary burden not faced by competitors or direct

purchasers), Settlement Class Counsel diligently pursued and negotiated document productions,

including detailed cost and sales data from large third-party retailers and distributors such as

Amazon.com, Inc. (“Amazon”); Walmart, Inc.; Sam’s West, Inc.; Costco Wholesale Corporation;

Staples, Inc.; Target Corporation; Kohl’s Corporation; BJ’s Wholesale Club; Dunkin’ Brands;

Starbucks Corporation; Best Buy Co., and two of Defendant’s most significant distributors,

Essendant and W.B. Mason.

       34.     Settlement Class Counsel met and conferred extensively with counsel for various

retailers and distributors on the scope and timing of their responses to IPPs’ subpoenas seeking

transactional data and documents. In addition to lengthy telephone conferences, this involved

drafting and responding to numerous letters and e-mails. At the same time, Settlement Class

Counsel also worked closely with IPPs’ experts and consultants with respect to retailers’ and

distributors’ sales and cost data, which required additional, time-consuming dealings with counsel

for these non-parties to obtain answers to IPPs’ experts’ technical questions about the scope,

contents, operation, and limitations of the data being produced by such third parties.

                       c)      Motion to Compel Amazon

       35.     On September 30, 2019, IPPs served non-party Amazon.com with a subpoena

seeking, inter alia, Amazon’s transactional data for its purchases and sales of Keurig brewers and
                                                 12
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 16 of 35




compatible cups, to which Amazon served objections on October 16, 2019. ECF No. 923-1 at 2.

IPPs and Amazon met and conferred telephonically five times between December 17, 2019, and

April 14, 2020, in addition to numerous written communications. Id. at 2-4. Following the failure

of the parties to resolve their dispute over Amazon’s refusal to produce transactional data and

materials responsive to the subpoena, on April 22, 2020, IPPs moved to compel Amazon. ECF No.

923. Amazon opposed IPPs’ motion on April 27, 2020, to which IPPs replied on April 28, 2020.

ECF Nos. 926-27, 930. Magistrate Judge Cave heard oral argument on IPPs’ discovery motion on

May 7, 2020 and ordered the parties to meet and confer on the number of product codes to be

searched for transactional data and on the custodians and search terms. ECF No. 941.

                           d)   Defendant’s Written Discovery of the IPPs

        36.     Settlement Class Counsel have expended considerable time and resources

responding to discovery served on the IPPs.

        37.     On August 31, 2016, Defendant served IPPs with a first set of 29 document

requests, seeking among other things documents related to IPPs’ purchases of Keurig K-Cups and

K-Cup Brewers, other portion packs or brewers, and communications with sellers about Keurig

K-Cups and Brewers.

        38.     As we worked with IPPs to determine the existence and volume of potentially-

responsive documents, Settlement Class Counsel drafted and served IPPs’ objections and

responses to Defendant’s extensive document requests on October 13, 2016. In the following

months, in conjunction with counsel for the other plaintiff groups, Settlement Class Counsel met

and conferred with Defendant’s counsel concerning the scope of Defendant’s document requests

to all plaintiff groups.




                                               13
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 17 of 35




       39.     Following these negotiations with Defendant, we worked closely with the Class

Representative Plaintiffs to search for, review, analyze, compile and produce over a thousand

pages of documents responsive to Defendant’s document requests.

       40.     These documents were loaded onto an online document-review database hosted by

Kaplan Fox, whose support staff processed document productions and administered the database

throughout this Action. Kaplan Fox was able to host this service in-house at a rate that was less

than the cost of using an outside vendor.

       41.     Although IPPs met the court-ordered substantial completion deadline for

production of documents of April 30, 2018, Defendant wrote a letter to IPPs approximately six

months later, on November 13, 2018, taking issue with IPPs’ objections and responses to

Defendant’s first set of document requests. As a result, despite having already substantially

completed their document productions, counsel for IPPs proceeded to extensively meet and confer

with Defendant’s counsel for seven months concerning IPPs’ objections. After this extended

period of negotiations, IPPs ultimately agreed to, in addition to other compromises, a list of 112

search terms to be used to search Class Representative Plaintiffs’ email accounts for responsive

documents. IPP Counsel then collected, reviewed and produced documents from the Class

Representative Plaintiffs.

       42.     On August 21, 2018, Defendant served IPPs with a second set of document

requests, seeking documents showing any agreements with any non-party pertaining to the scope

of that third party’s document production in this Action in response to subpoenas served by

plaintiffs. IPPs served objections and responses on September 20, 2018.




                                               14
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 18 of 35




       43.     On February 5, 2020, Defendant served IPPs with a third set of document requests,

seeking declarations, affidavits, and other forms of testimony obtained from any non-party,

including any related communications. IPPs served objections and responses on March 6, 2020.

       44.     In addition to the efforts related to objecting, negotiating and responding to the

extensive document discovery propounded to IPPs, Settlement Class Counsel have also spent time

and resources objecting to, negotiating, and responding to Defendant’s interrogatories.

       45.     On December 19, 2019, Defendant served IPPs with a first set of interrogatories,

which were directed primarily at identifying, for each named plaintiff, specific details related to

all portion pack and brewer purchases, coffee drinking habits, and all purchases of coffee, tea, or

other hot beverage products during the relevant time period. Settlement Class Counsel drafted and

served IPPs’ objections and responses to Defendant’s first set of interrogatories on January 21,

2020. Settlement Class Counsel met and conferred with Defendant’s counsel over the subsequent

months concerning IPPs’ objections. IPPs agreed to provide certain supplemental responses, which

were served in June and July 2020.

       46.     On July 13, 2020, Defendant served IPPs with their second set of interrogatories

seeking the factual basis for many of the allegations in the TCAC (so-called “contention”

interrogatories). On July 13, 2020, Defendant also served IPPs with a first set of requests for

admission, which consisted of 426 separate requests. Settlement Class Counsel began preparing

responses before the settlement occurred.

               2.     Deposition Discovery

                      a)      IPPs’ Depositions of Defendant and Third-Parties

       47.     In addition to Settlement Class Counsel’s document-discovery efforts, Settlement

Class Counsel prepared for and took nine depositions of Defendant and non-parties, listed in the

following chart but also participated in dozens of other depositions of Keurig employees, ex-

                                                15
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 19 of 35




employees, and corporate representatives (Federal Rule of Civil Procedure 30(b)(6) deponents),

other individuals employed, or previously employed, by Treehouse, Rogers, and the DPP class

representatives:

              Date                        Location                      Deponent
                                                                      (Entity/Title)
 March 14, 2019                  Cambridge, MA              Sarah Murphy
                                                            (Keurig, Senior Brand Manager)
 April 9, 2019                   Plattsburgh, NY            Rosemary Huebner
                                                            (Keurig, Project Manager)
 May 9, 2019                     Little Rock, AR            Cynthia Hester
                                                            (Keurig, Strategic Account
                                                            Manager)
 May 22, 2019                    New York, NY               Corporate Essentials
                                                            Judson Kleinman
                                                            (Corporate Essentials, Owner)
 November 6, 2019                Burlington, VT             Ken Crites
                                                            (Keurig, Fmr. Marketing
                                                            Director, Specialty Beverages)
 February 20, 2020               Burlington, MA             Larissa Quinn (as 30(b)(6)
                                                            witness) (VP Corporate
                                                            Strategy)
 May 20, 2020                    Remote                     Kristin Lemieux
                                                            (Keurig Dr. Pepper, Finance
                                                            Director)
 June 17, 2020                   Remote                     Costco Wholesale Corp.
                                                            30(b)(6)
                                                            (Shannon Axthelm, Assistant
                                                            GMM)
 June 23 and 24, 2020            Remote                     Starbucks Corp.
                                                            Kevin Schaub (Senior Group
                                                            Manager – Core Sourcing, Food)
                                                            Jennifer Connell (Director
                                                            Quality Assurance)

        48.      Settlement Class Counsel also questioned the following deponents on subject

matters that were of particular importance to IPPs’ claims, such as Vermont contacts and sales

data:




                                              16
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 20 of 35




              Date                           Location                       Deponent
                                                                          (Entity/Title)
 February 27, 2020                Burlington, MA                  Annie Oh
                                                                  (Keurig 30(b)(6))
 May 17, 2019                     Burlington, VT                  Frances Rathke
                                                                  (Keurig, CFO & Treasurer)
 August 14, 2019                  Burlington, VT                  Jon Wettstein
                                                                  (Keurig, VP Supply Chain
                                                                  Ops)
 May 15, 2019                     Burlington, VT                  Scott McCreary
                                                                  (Keurig, President, GMCR
                                                                  Specialty Coffee)
 November 7, 2019                 Chicago, IL                     Jeffrey Bobroff
                                                                  (Essendant, Head of
                                                                  Merchandising)

       49.     Additionally, Settlement Class Counsel attended numerous other depositions,

where other Plaintiffs’ counsel were primarily responsible for questioning the deponent.

Settlement Class Counsel nonetheless prepared and attended to ensure that the necessary testimony

was obtained during the course of the deposition and stood prepared to solicit the testimony.

       50.     We dedicated significant time and resources to coverage of these depositions,

including review and analysis of documents, selection of documents for use as deposition exhibits,

preparation of deposition outlines, and travel.

       51.     Settlement Class Counsel also met and conferred extensively with counsel for non-

party Cone Communications, and, after receiving and reviewing a production of documents,

obtained a signed declaration in lieu of a deposition.

       52.     Settlement Class Counsel participated in or reviewed the transcripts of over one

hundred party and third-party depositions.

                       b)      Defendant’s Depositions of the Class Representative Plaintiffs

       53.     After negotiating a mutually-agreeable deposition schedule with Defendant’s

counsel, Settlement Class Counsel worked with Class Representative Plaintiffs to prepare them



                                                  17
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 21 of 35




for their depositions. By the time IPPs and Defendant agreed to settle, Settlement Class Counsel

had prepared for an defended the depositions of the following 11 IPP class representatives:

 Date                             Location                          Deponent
                                                                    (Entity/Title)
 August 21, 2019                  New York, NY                      Jonna Dugan
 August 28, 2019                  Washington, D.C.                  David W. Nation
 January 27, 2020                 Portland, ME                      Vivid Hair Studio, LLC
 January 27, 2020                 Portland, ME                      Kori Lodi
 January 27, 2020                 Grand Island, NE                  Wauneta Dibbern
 February 5, 2020                 Memphis, TN                       Angus Macdonald
 February 13, 2020                Burlington, VT                    Linda Bouchard
 February 13, 2020                Burlington, VT                    Bouchard & Sons Garage,
                                                                    Inc.
 May 18, 2020                     Remote                            Julie Rainwater
 May 20, 2020                     Remote                            Patricia Nelson
 May 20, 2020                     Remote                            Jennifer Harrison

                       c)      Expert Work

        54.    Settlement Class Counsel retained Drs. Leitzinger and Philip Johnson of Econ One

Research, Inc. (“Econ One”) (collectively, the “Experts”) to provide expert reports and testimony

in support of IPPs’ class certification motion and the merits. Although IPPs and Defendant agreed

to settle this Action before IPPs’ motion for class certification was filed, the experts made

substantial progress on their reports. Settlement Class Counsel devoted significant time and

resources to working with Drs. Leitzinger and Johnson in the preparation of their reports.

Settlement Class Counsel worked closely with the Experts throughout fact discovery to ensure the

necessary documents and data were sought from and produced by Keurig and various third parties.

Once the documents and data were obtained, Settlement Class Counsel consulted with the Experts

to ensure the format, scope, and content was sufficient for the Experts’ analysis. The data collected

and transmitted to the Experts was substantial both in terms of volume and in substance. With the

involvement of Settlement Class Counsel, the Experts needed to process and gain an understanding

of the transaction and cost data, which were in varying forms from Keurig, the competitor plaintiffs

                                                 18
       Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 22 of 35




and third parties, and coordinate with the other Plaintiffs’ experts in connection with their work

for class certification and on the merits.

         55.    Settlement Class Counsel also worked with Drs. Leitzinger and Johnson and their

staff in advance of and during the settlement negotiations.

III.     MEDIATION AND SETTLEMENT

         A.     Mediations and Settlement Negotiations

         56.    IPPs and Defendant began settlement negotiations in September 2019. Through the

end of 2019, there were numerous settlement communications among counsel.

         57.    Following these discussions, in early 2020, IPPs and Defendant agreed to mediate

before former U.S. District Judge Joseph J. Farnan, Jr., (Ret.), a well-known mediator. A full-day

mediation session via Zoom took place on May 8, 2020. The mediation session was attended by

Settlement Class Counsel, Keurig executives and Keurig’s counsel. During the mediation,

Defendant took the position that, after an assessment of risk, the damages were de minimis and the

value of the claims were well below the eventual settlement amount. The mediation, while held

remotely, included face-to-face discussions with Judge Farnan and joint sessions between IPPs

and Defendant. Although the mediation session brought the parties closer to resolution, it did not

result in a settlement.

         58.    Following the mediation session, the parties continued negotiations over the course

of several months. With the assistance of Judge Farnan, the parties had intensive arm’s-length

discussions and negotiations, while the litigation proceeded to the close of fact discovery on June

17, 2020. After the close of fact discovery, Judge Farnan continued to work with the parties and

eventually communicated a mediator’s proposal.

         59.    On July 21, 2020, the parties accepted Judge Farnan’s recommendation and reached

an agreement in principle.

                                                19
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 23 of 35




       60.       Following additional negotiations regarding the terms of the settlement agreement,

Settlement Class Counsel and counsel for Defendant signed the Stipulation of Settlement and

Release with an execution date of August 14, 2020.

       61.       Both sides vigorously negotiated their respective positions on all material terms of

the Stipulation of Settlement and Release, and the negotiations were non-collusive.

       62.       In connection with these settlement negotiations, Settlement Class Counsel were

informed of the facts concerning liability and damages issues, and the relative strengths and

weaknesses of each side’s litigation position.

       B.        The Risks of Continued Litigation of the Indirect Purchaser Case

       63.       IPPs and Settlement Class Counsel believed that they would have prevailed up to

and through trial but understood the risks of continued prosecution of this Action.

       64.       Among the litigation risks that IPPs took into consideration in reaching a decision

to enter the Settlement with Defendant were:

            a.   The risk that the proposed IPP class would not be certified. Even though a class

                 certification motion had yet to be filed and decided, it was certain Defendant would

                 have vigorously opposed it. In addition, there is little doubt that, if IPPs were

                 successful in certifying a class, including a national class based on Vermont law,

                 Defendant would have sought interlocutory appeal under Rule 23(f) of the Federal

                 Rules of Civil Procedure, further delaying the outcome of this Action. Although

                 IPPs believe they would have prevailed at class certification, Defendant would

                 undoubtedly have advanced substantive arguments in opposition;

            b.   The risk that Defendant would prevail on summary judgment, or that IPPs would

                 fail to ultimately prove their claims at trial. While Settlement Class Counsel believe

                 that IPPs’ claims are meritorious, liability is challenging here because this is a case
                                                   20
Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 24 of 35




          with no guilty plea, no leniency applicant, and no federal findings or investigation.

          See In re Currency Conversion Antitrust Litig., 263 F.R.D. 110, 122 (S.D.N.Y.

          2009), aff’d sub nom. Priceline.com, Inc. v. Silberman, 405 F. App’x 532 (2d Cir.

          2010) (finding in favor of settlement where “Plaintiffs did not have the benefit of a

          Government investigation, and laboriously knitted this case together with

          painstaking attention to detail.”). Moreover, the Defendant would likely have taken

          the position at trial and provided expert testimony arguing that there were no, or

          very limited, damages, and the jury’s resolution of the damages issue (in addition

          to liability) presented further risks to the class;

     c.   The risk that IPPs would be unsuccessful in establishing liability and damages.

          Regarding liability, this is a case with no guilty plea, no leniency applicant, and no

          federal findings or investigation. See In re Namenda Direct Purchaser Antitrust

          Litig., No. 15 CIV. 7488 (CM), 2017 WL 3613663, at *2 (S.D.N.Y. Aug. 21, 2017)

          (A “rule-of-reason analysis … require[s] significantly more factual development

          than what is reflected in the … pre-discovery record”). Settlement Class Counsel

          expected Defendant to continue to vigorously contest all elements of IPPs’ claims

          during the remaining stages of the litigation. The outcome of these proceedings

          could not be certain, and, in the event that these cases proceeded to trial, it will be

          lengthy and complex. Even if IPPs could establish liability, they would still have

          had to prove damages and certify a litigation class. IPPs’ theory of damages would

          be hotly contested, and there was no doubt that, should the case advance to trial,

          there would be a “battle of the experts.” In re NASDAQ Mkt.-Makers Antitrust

          Litig., 187 F.R.D. 465, 476 (S.D.N.Y. 1998). A “battle of the experts” becomes



                                             21
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 25 of 35




                 nearly impossible “to predict with any certainty which testimony will be credited,

                 and ultimately, which damages would be found to have been caused by actionable,

                 rather than the myriad nonactionable factors . . . .” In re Warner Commc’ns Sec.

                 Litig., 618 F. Supp. 735, 744-45 (S.D.N.Y. 1985). Thus, there was a real risk that a

                 jury might be persuaded by one or more of Defendant’s arguments on damages and,

                 in turn, award far less than the Settlement Amount or nothing at all; and

            d.   a favorable jury verdict in an antitrust trial is highly likely to lead to lengthy appeals,

                 often including appeals to the United States Court of Appeals, a request for en banc

                 review if a panel affirms the jury verdict, and a subsequent request for Supreme

                 Court review. Because of the complexity of the issues presented by antitrust class

                 action litigation, there is an inherent risk of reversal and further proceedings in the

                 District Court. Regardless of the resolution of any appeal(s), this is a process that

                 may take several years to complete and this risk was also considered by Settlement

                 Class Counsel in resolving this matter.

       C.        Preliminary Approval of the Settlement and Notice to Potential Settlement
                 Class Members

       65.       Following the execution of the Settlement Agreement, Settlement Class Counsel

solicited proposals from three claims-administration firms, and ultimately selected JND Legal

Administration (“JND”) based on its proposed pricing and experience in administering antitrust

class action settlements.

       66.       Settlement Class Counsel prepared and briefed IPPs’ motion for preliminary

approval of the Settlement, which the Court approved on December 16, 2020. ECF Nos. 1112-

116, 1216. The Court subsequently clarified its preliminary approval order on December 29, 2020.

ECF No 1218.


                                                    22
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 26 of 35




       67.     On or around September 6, 2020, pursuant to the Preliminary Approval order, JND

began administering the Notice Plan. The Notice Plan included a digital effort with the leading

digital network (Google Display Network or “GDN”) and the top social media site (Facebook), as

well as a print placement in the national edition of People, a leading weekly entertainment

magazine. Additional notice efforts, including a digital effort with the top business social network

(LinkedIn) to extend reach to business entities, an internet search campaign, and the distribution

of a national press release in English and Spanish, extended reach further. JND also established

and maintained a Settlement website, mailing address, email address, and toll-free telephone

number. See Declaration of Gina M. Intrepido-Bowden of JND Legal Administration (“JND

Decl.,”) at ¶¶ 4-5, attached as Exhibit 17 to the Compendium of Declarations In Support of Indirect

Purchaser Plaintiffs' Counsel's Joint Application for Award of Attorneys' Fees and Reimbursement

of Expenses (“Compendium “).

       68.     On January 12, 2021, pursuant to the Preliminary Approval Order, JND caused the

Summary Notice to be published in PR Newswire and distributed to over 15,000 English and

Spanish media outlets nationwide. See JND Decl., at ¶ 12.

       69.     To supplement the digital notice effort, JND caused a half page Publication Notice

to appear in the March 1, 2021 issue of People Magazine, which was on-sale beginning February

19, 2021. See JND Decl., at ¶ 8.

       70.     On January 8, 2021 the Claims Administrator activated a public access website for

the Action (www.keurigindirectpurchasersettlement.com), publishing significant documents

online including the: (i) Notice; (ii) Claim Form; (iii) Stipulation of Settlement; (iv) the TCAC;

(v) the Preliminary Approval Order; and (vi) the Court’s order clarifying the Preliminary Approval

Order. See JND Decl., at ¶ 13.



                                                23
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 27 of 35




        71.    The Notice (see, generally, Ex. E to the JND Decl.) explains the terms of the

Settlement, including that the Settlement Fund will be distributed to eligible Class Members who

submit a valid and timely Claim Form pursuant to the proposed Plan of Allocation included in the

Notice and subject to Court approval. Further, the Notice informed Class Members of, among other

information, IPP Counsel’s application for attorneys’ fees and expenses, and the proposed Plan of

Allocation for distributing the Settlement Fund. The Notice further details: (i) the procedures for

objecting to the Settlement, the Plan of Allocation, or the request for attorneys’ fees and expenses;

and (ii) the date, time, and location of the Final Approval Hearing.

        72.    The Notice informed Class Members that Settlement Class Counsel will seek an

attorney fee award of no more than 33 1/3% of the Settlement Amount, plus reimbursement of out-

of-pocket litigation expenses not to exceed $2.82 million. Settlement Class Counsel are seeking

an attorney-fee award of 33 1/3% and reimbursement of $2,298,015.93 in out-of-pocket litigation

expenses.

        73.    Pursuant to the Preliminary Approval Order, which approved the timetable

proposed in the motion for preliminary approval, Class Members who wish to object to the

Settlement, the Plan of Allocation, or the Request for Attorneys’ Fees and Expenses must file and

serve such objections no later than May 17, 2021.

        74.    To date, one technically deficient objection has been filed relating to the proof

required to submit a claim. ECF No. 1244. Furthermore, as of April 29, 2021, the Claims

Administrator has received no exclusion requests. See JND Decl., at ¶ 18.. The Claims

Administrator will submit an updated report following the May 17, 2021 deadline for filing

objections and opt-outs. IPPs will respond to any later-filed objections by no later than May 26,

2021.



                                                 24
      Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 28 of 35




IV.     THE PLAN OF ALLOCATION

        75.    If approved, the Plan of Allocation, as described in detail in the Notice, will govern

how the proceeds of the Settlement Fund will be distributed among Class Members who submit

timely, valid Claim Forms. See the JND Decl., Exhibit 17 to the Compendium.

        76.    Pursuant to the proposed Plan of Allocation, the value of a Settlement Class

Member’s claim will be determined by the purchase price for and number of purchases of the

affected products with an adjustment for where the claim accrued and the quality of proof

submitted to support the claim.

        77.    According to the proposed Plan of Allocation, Settlement Class Members will be

paid pro rata from the Settlement Fund based on the amount of their claim after any discount

where appropriate based on: (a) whether the Settlement Class Member can submit proof of (i)

purchases of Keurig K-Cup Portion Packs, or (ii) purchase or registration of a Keurig single-serve

brewer, or (iii) no proof of purchase at all; and (b) the location where they purchased their Keurig

K-Cup Portion Packs. See Exhibit E to the JND Decl.

        78.    The Plan of Allocation takes into consideration where Settlement Class Members

purchased their Keurig K-Cup Portion Packs, in addition to other factors. This is necessary and

proper because a claim from an indirect purchaser who resides in a non-Illinois Brick repealer

jurisdiction carries either a lower potential recovery or a higher degree of burden or risk (or both)

than a claim from a resident of a jurisdiction that has repealed Illinois Brick.

        79.    To implement the Plan of Allocation and determine the value of Settlement Class

Member claims, Settlement Class Counsel developed a Distribution Matrix, which was contained

within the Long-Form Notice that was published on the settlement website. Prior to publication

and to ensure that all interests were represented, the Distribution Matrix was reviewed by

allocation counsel representing claimants from non-repealer jurisdictions (“Allocation Counsel”).
                                                 25
     Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 29 of 35




       80.     When both sets of counsel reached an impasse, Settlement Class Counsel and

Allocation Counsel enlisted Judge Farnan to resolve the dispute. Following a mediation session

and argument, Judge Farnan found that the Plan of Allocation and Distribution Matrix

appropriately treated Settlement Class Member claims differently based on the rights provided by

state laws and that the matrix values were fair and reasonable and provided an adequate allocation.

See Declaration of Joseph J. Farnan, Jr., U.S. District Judge (Ret.), in Support of Indirect Purchaser

Plaintiffs’ Motion for Preliminary Approval of Settlement with Defendant, dated September 10,

2020, ECF No. 1116, ¶¶ 10-12.

       81.     The Attorneys General from Illinois and Florida have both intervened in this Action

and are expected to object to the Plan of Allocation. If they do file objections, Settlement Class

Counsel will respond as appropriate. However, it is important to note that the anticipated objection

is solely to the allocation received by Settlement Class Members from Illinois and Florida, not the

underlying merit of the Settlement.

V.     IPP COUNSEL’S APPLICATION FOR ATTORNEYS’ FEES,
       REIMBURSEMENT OF LITIGATION EXPENSES, AND SERVICE AWARDS
       FOR CLASS REPRESENTATIVE PLAINTIFFS IS REASONABLE

       82.     Concurrent with seeking the Court’s final approval of the Settlement, IPP Counsel

have moved for an award of attorneys’ fees and reimbursement of the out-of-pocket litigation

expenses incurred in prosecuting this Action (the “Fee Application”). IPP Counsel is requesting

an award of one-third of the $31 million Settlement Fund, or $10,333,333.33, as well as

unreimbursed out-of-pocket litigation expenses necessarily incurred litigating this Action in the

amount of $2,298,015.93.




                                                 26
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 30 of 35




       A.      IPP Counsels’ Fee Request as Compared to Our Significant Time Investment
               in This Action

       83.     IPP Counsel is respectfully applying for compensation from the Settlement Amount

on a percentage basis. The percentage method is the appropriate method for awarding fees because,

among other things, it aligns the lawyers’ interest in being paid a fair fee with the interest of the

Settlement Class in achieving the maximum recovery in the shortest amount of time required under

the circumstances, is supported by public policy, has been recognized as appropriate by the U.S.

Supreme Court and Second Circuit for cases of this nature, and represents the overwhelming trend

in common fund actions.

       84.     As set forth in the accompanying Fee and Expense Memorandum, a 33 1/3% fee is

a fair and reasonable attorneys’ fee percentage request in common fund cases such as this Action.

As set forth in the Fee and Expense Memorandum, IPP Counsel believes the fee request is

reasonable given the recovery obtained for the benefit of the Settlement Class, the risks of this

litigation, the contingent nature of IPP Counsel’s representation, the complexity of the legal and

factual questions at issue, and the extensive efforts of Settlement Class Counsel on behalf of IPPs

and the Settlement Class.

       85.     The following chart summarizes the aggregate time and expenses of IPP Counsel

through March 31, 2021, as set forth in more detail in the separate law firm declarations, Exhibits

1-16 to the Compendium:

              Law Firm                          Hours              Lodestar Expense

 Kaplan Fox & Kilsheimer LLP
                                              8,556.25        $4,869,759.00            $82,250.43

 Pearson, Simon & Warshaw, LLP
                                              5,284.10        $3,613,938.50            $97,569.69

 Wolf Haldenstein Adler Freeman
 & Herz LLP
                                              9,020.39        $5,787,299.85            $66,494.57

                                                 27
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 31 of 35




 Bartko, Zankel, Bunzel & Miller
                                              3,111.85       $2,557,840.25          $131,675.93
 Polsinelli PC                                1,651.10       $1,161,799.00           $11,144.68

 Gainey McKenna & Egleston
                                              2,037.70       $1,142,170.75              $981.40
 Pritzker Levine LLP                           919.75          $621,037.50           $27,330.44

 Hart McLaughlin & Eldridge, LLC
                                                  956.6        $527,907.50            $2,835.51

 Preti Flaherty Beliveau & Pachios
 LLP
                                                  740.8        $372,651.50            $2,904.65

 Oliver Law Group P.C.
                                                  345.1        $155,125.00            $2,236.95
 Isquith Law PLLC                                 114.5         $89,073.00

 Bozeman Law Firm, P.A.
                                                  140.5            $70,250            $1,205.12
 Rupp Baase Pfalzgraf
 Cunningham, LLC                                  121.8         $46,104.00                $0.28
 Zoll & Kranz, LLC                                 34.4         $11,530.00              $497.83

 Lynn, Lynn, Blackman &
 Manitsky, P.C.
                                                       13        $3,200.00
 The Thrash Law Firm                               174            $118,695            $1,242.38
 Totals                                      33,221.84      $21,148,380.85          $428,369.86



       86.       Settlement Class Counsel have thoroughly vetted the time submissions of each of

the non-lead/liaison law firms listed in the chart above. These time records and expense

voucher/receipts are available to the Court in camera should the Court wish to examine them.

       87.       IPP Counsel are not seeking fees for work done or expenses incurred in connection

with preparing the fee and expense application.

       88.       The Action was undertaken by IPP Counsel on a wholly contingent basis since early

2014. From the outset, IPP Counsel understood they were embarking on a complex, expensive,



                                                  28
    Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 32 of 35




and lengthy case that presented no guarantee of any compensation for their investment of time and

money the Action would require. In undertaking that responsibility, IPP Counsel were obligated

to assure that sufficient attorney resources were dedicated to the prosecution of the Action and that

funds were available to compensate staff and to pay for the considerable expenses a case such as

this entails.

        89.     Because of the nature of a contingent practice where cases are typically complex

and last several years, not only do contingent law firms such as IPP Counsel have to pay regular

overhead, but they also have to advance the expenses of the litigation. Given it often takes years

for these cases to conclude, the financial burden on contingent counsel is far greater than on a firm

that is paid on an ongoing or hourly basis.

        90.     Based upon the lodestar set forth above, the requested one-third fee results in a

negative lodestar “deflator” of .49.

        B.      IPP Counsel’s Request for Reimbursement of Litigation Expenses

        91.     With respect to reimbursement of expenses, IPP Counsel seeks reimbursement of

$2,298,015.93 for its expenses. As detailed in the accompanying Declaration of Tom Burt in

Support of IPP Counsel’s Motion for Attorneys’ Fees and Litigation Expenses and Service Awards

(included among the Compendium of firm declarations attached hereto), Settlement Class Counsel

established and funded, with assessments from their own firms as well those contributed by several

other firms working at the direction of Settlement Class Counsel, a common litigation fund to pay

the out-of-pocket costs for common expenditures made on behalf of the proposed indirect

purchaser class as the litigation progressed.

        92.     The following chart summarizes the expenses incurred during the Action and paid

from the common litigation fund through May 7, 2021:



                                                 29
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 33 of 35



                 Description                                           Amount
 Copying, Printing and Scanning                     $20,528.87

 Telephone, Conference Calls and Facsimile          $3,958.96

 Court Costs, Filing Fees and Transcripts           $14,458.77

 Delivery/Courier                                   $3,888.63

 Carfare, Travel and Meals                          $55,520.85

 Legal Research                                     $201,221.55

 Experts and Consultants                            $121,348.20

 Mediation                                          $0.00

 Miscellaneous/Other                                $7,444.03
 Totals                                             $428,369.86


       93.     The above expenses were reasonable and necessary to the prosecution and

resolution of this Action and were the types of expenses that counsel typically incur in complex

litigation, and for which counsel are typically reimbursed when the litigation gives rise to a

common fund.

       94.     Experts and Consultants: IPP Counsel engaged the services of two testifying

expert economists, Dr. Jeffrey Leitzinger and Dr. Philip Johnson and their staff at Econ One, to

analyze economic and econometric issues in this case, as well as to aid in obtaining, processing,

and understanding substantial amounts of transaction and cost data in connection with their work

and other experts’ work for class certification and on the merits. IPP Counsel also engaged Dr.

Jeffrey Leitzinger and Dr. Philip Johnson to assist in the preparation for mediation.

       95.     During the relevant time period, Defendant had three different consecutive sets of

transaction data. It took substantial effort to understand the three sets of data and to reconcile the

entries into one consistent data set. Further, that work was coordinated among the economic

                                                 30
   Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 34 of 35




consultants for all Plaintiffs so that all Plaintiffs would, and did, have one consistent set of data for

their analyses. The cost of this joint effort among all Plaintiffs' economic experts was shared

among the Plaintiffs.

        96.     Mediation: Settlement Class Counsel were responsible for one-half of Judge

Farnan's mediation fees, which included a full-day mediation on May 8, 2020, and related

telephonic and written communications.

        97.     Legal Research: IPP Counsel utilized these services in connection with the legal

research conducted over the course of approximately seven years. Legal research expenses are

based upon the amounts actually billed by the Westlaw and Lexis Nexis services.

        98.     Document Database Vendor: In connection with discovery in this case, Settlement

Class Counsel and the other plaintiff groups jointly retained a vendor with expertise in designing

and maintaining electronic databases (“Document Database Vendor”). The Document Database

Vendor provided a database that enabled counsel to search, review, analyze, and code a database

with millions of pages of documents and other records produced by Defendant and various non-

parties. The review, analysis, and coding of documents has been integral to Settlement Class

Counsel’s efforts relating to fact and expert discovery. The Document Database Vendor’s product

also included a technology-assisted review (“TAR”) tool that increased the accuracy of the review

and decreased the percent of the overall documents it was necessary to have manually reviewed

by attorneys.

        99.     The remaining expenses relate to printing and photocopying, filing fees, transcripts,

mail, expenses for service of process, and other Settlement Class Counsel’s expenses.




                                                   31
Case 1:14-md-02542-VSB-SLC Document 1323 Filed 05/07/21 Page 35 of 35
